DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 16/229,528, filed on 21 December 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,999,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a rearrangement and broadening of the claims of the ‘248 Patent, so that the claims of the ’248 Patent anticipate the claims of the instant application. 
As to claim 1, the ‘248 Patent discloses an information processing method of processing data frames flowing over an onboard network including one or more electronic control units that is carried out by an information processing system having a storage unit, the information processing method comprising (Claim 1: An information processing method of processing data frames flowing over an onboard network including one or more electronic control units that is carried out by an information processing system having a storage unit, the information processing method comprising): 
frame collecting, of receiving a plurality of the data frames flowing over the onboard network, obtaining, from each of the multiple data frames, a payload included in the data frame and configured of at least one field, and recording in a reception log stored in the storage unit as one record (Claim 1: frame collecting, of receiving a plurality of the data frames flowing over the onboard network, obtaining, from each of the multiple data frames, a payload included in the data frame and configured of at least one field, and recording in a reception log stored in the storage unit as one record); 
field extracting, of calculating, regarding each of a plurality of payload splitting pattern candidates indicating different regions within payloads of the plurality of data frames, one or more features relating to time-sequence change of values of the payload in the region, from the plurality of records, selecting, from the plurality of payload splitting pattern candidates, a payload splitting pattern indicating a region of a field within the payload, based on the features, and outputting field extracting results indicating the region indicated by the selected payload splitting pattern, and a category of the field based on the features (Claim 1:  field extracting, of calculating, regarding each of a plurality of payload splitting pattern candidates indicating different regions within payloads of the plurality of data frames, one or more features relating to time-sequence change of values of the payload in the region, from the plurality of records, selecting, from the plurality of payload splitting pattern candidates, a payload splitting pattern indicating a region of a field within the payload, based on the features, and outputting field extracting results indicating the region indicated by the selected payload splitting pattern, and a category of the field based on the features); and 
feature extracting, executed by the information processing system, in which a normal model, indicating a normal range of change of values in a field indicated by the selected payload splitting pattern, is generated from the field extracting results and the reception log, based on statistical information relating to the amount of change in time- sequence change of values of this field, and the generated normal model is output (Claim 9: The information processing method according to claim 1, further comprising: feature extracting, executed by the information processing system, in which a normal model, indicating a normal range of change of values in a field indicated by the selected payload splitting pattern, is generated from the field extracting results and the reception log, based on statistical information relating to the amount of change in time-sequence change of values of this field, and the generated normal model is output).
As to claim 2, the ‘248 Patent discloses the information processing method according to Claim 1, wherein the reception log further includes information indicating an order in which the plurality of records have been received, wherein the features include at least one of a first feature representing a count of patterns of the time-sequence change, a second feature representing an occurrence frequency of the time- sequence change, and a third feature representing statistical information relating to an amount of change of the time-sequence change (Claim 2: identical).
As to claim 3, the ‘248 Patent discloses the information processing method according to Claim 2, wherein the features include the second feature and the third feature, and wherein the information processing system executes continuous value field extracting, of selecting, from the plurality of payload splitting pattern candidates, a payload splitting pattern indicating a region of a field of a continuous value category where the value of the payload indicates a physical quantity, based on the second feature and the third feature, thereby selecting the payload splitting pattern indicating the field of the first category (Clam 3: identical).
As to claim 4, the ‘248 Patent discloses the information processing method according to Claim 3, wherein, in the field extracting, the information processing system calculates, for each of the plurality of payload splitting pattern candidates, an outlier value score indicating a degree of outlying of the third feature out of the payload splitting pattern candidates indicating a region of the same data length, calculates an average value of the outlier value score of payload splitting pattern candidates, indicating a region of which a start bit is the same in the payload splitting pattern candidates, and selects, out of the payload splitting pattern candidates indicating a region where the average value is a predetermined threshold value or above, a payload splitting pattern indicating a region of a field corresponding to the continuous value category, based on a magnitude relation of the second feature of the payload splitting pattern candidate included in the payload splitting pattern candidates (Claim4: identical). 
 As to claim 5, the ‘248 Patent discloses the information processing method according to Claim 3, wherein, in the field extracting, the information processing system selects, from the plurality of payload splitting pattern candidates, a payload splitting pattern that is a region that exhibits change each time in the value of the payload, and where the amount of change of each value of the payload is constant each time, as a payload splitting pattern indicating a region of a field of a counter category, based on the features, thereby selecting the payload splitting pattern indicating a field of the first category (Claim 5: identical).  
As to claim 6, the ‘248 Patent discloses the information processing method according to Claim 5, wherein, in the field extracting, the information processing system selects a payload splitting pattern candidate that exhibits time-sequence change in the value of the payload one time or more, and that indicates a region where the value of the payload assumes a discrete value, as the payload splitting pattern indicating a region of a field of the second category, based on the features (Claim 6: identical).
As to claim 7, the ‘248 Patent discloses the information processing method according to Claim 6, wherein the second category is at least one of a checksum category to check consistency of the value of the payload within the field, and a status category where the value of the payload within the field indicates a predetermined state of a vehicle including the onboard network (Claim 7: identical).
As to claim 8, the ‘248 Patent discloses the information processing method according to Claim 6, wherein, in the field extracting, the information processing system executes constant value field extracting, counter field extracting, the continuous value field extracting, and second category field extracting, wherein, in the constant value field extracting, a payload splitting pattern candidate where the first feature is 1 is selected from the plurality of payload splitting pattern candidates as a payload splitting pattern indicating a region of a field of the constant value category, the payload splitting pattern candidates out of the plurality of payload splitting pattern candidates of which at least part overlap this selected payload splitting pattern are excluded, and the remainder are taken as first payload splitting patterns, wherein, in the counter field extracting, a payload splitting pattern indicating a region of a field of the counter category is selected from the first payload splitting pattern candidates, the payload splitting pattern candidates out of the first payload splitting pattern candidates of which at least part overlap this selected payload splitting pattern are excluded, and the remainder are taken as second payload splitting pattern candidates, wherein, in the continuous value field extracting, a payload splitting pattern indicating a region of a field of the continuous value category is selected from the second payload splitting pattern candidates, using the second feature and the third feature, the payload splitting pattern candidates out of the second payload splitting pattern candidates of which at least part overlap this selected payload splitting pattern are excluded, and the remainder are taken as third payload splitting pattern candidates, and wherein, in the second category field extracting, the third payload splitting pattern candidates are selected as the second category field (Claim 8: identical).  
As to claim 9, the ‘248 Patent discloses the information processing method according to Claim 1, wherein each of the plurality of data frames includes a data type ID indicating the type of data frame, and wherein the information processing system records the payload and the data type ID to the reception log as one record in the frame collecting, and executes the field extracting on data frames having the data type ID in common (Claim 10: identical). 
As to claim 10, the ‘248 Patent discloses an information processing system of processing data frames flowing over an onboard network including one or more electronic control units, the information processing system comprising (Claim 11: An information processing system of processing data frames flowing over an onboard network including one or more electronic control units, the information processing system comprising): 
a processor (Clam 11: a processor); and 
a storage unit that stores a reception log (Claim 11), 
wherein the processor 
receives a plurality of the data frames flowing over the onboard network, obtains, from each of the plurality of data frames, a payload included in the data frame and configured of at least one field, and records in the reception log, stored in the storage unit, as one record (Claim 11: wherein the processor receives a plurality of the data frames flowing over the onboard network, obtains, from each of the plurality of data frames, a payload included in the data frame and configured of at least one field, and records in the reception log, stored in the storage unit, as one record), 
calculates, regarding each of a plurality of payload splitting pattern candidates indicating different regions within payloads of the plurality of data frames, one or more features relating to time-sequence change of values of the payload in the region, from the plurality of records (Claim 11: calculates, regarding each of a plurality of payload splitting pattern candidates indicating different regions within payloads of the plurality of data frames, one or more features relating to time-sequence change of values of the payload in the region, from the plurality of records), 
selects, from the plurality of payload splitting pattern candidates, a payload splitting pattern indicating a region of a field within the payload, based on the features, outputs field extracting results indicating the region indicated by the selected payload splitting pattern, and a category of the field based on the features (Claim 11: selects, from the plurality of payload splitting pattern candidates, a payload splitting pattern indicating a region of a field within the payload, based on the features, and outputs field extracting results indicating the region indicated by the selected payload splitting pattern, and a category of the field based on the features), and 
extracts, in which a normal model, indicating a normal range of change of values in a field indicated by the selected payload splitting pattern, is generated from the field extracting results and the reception log, based on statistical information relating to the amount of change in time-sequence change of values of this field, and the generated normal model is output (Claim 9: The information processing method according to claim 1, further comprising: feature extracting, executed by the information processing system, in which a normal model, indicating a normal range of change of values in a field indicated by the selected payload splitting pattern, is generated from the field extracting results and the reception log, based on statistical information relating to the amount of change in time-sequence change of values of this field, and the generated normal model is output).
  As to claim 11, the ‘248 Patent discloses a non-transitory computer-readable recording medium storing a program that causes an information processing system, having a processor and a storage unit, to process data frames flowing over an onboard network including one or more electronic control units, wherein the program, when executed by the processor, causes the information processing system to perform the following (Claim 12: A non-transitory computer-readable recording medium storing a program that causes an information processing system, having a processor and a storage unit, to process data frames flowing over an onboard network including one or more electronic control units, wherein the program, when executed by the processor, causes the information processing system to perform the following): 
frame collecting, of receiving a plurality of the data frames flowing over the onboard network, obtaining, from each of the multiple data frames, a payload included in the data frame and configured of at least one field, and recording in a reception log stored in the storage unit as one record (Claim 12: frame collecting, of receiving a plurality of the data frames flowing over the onboard network, obtaining, from each of the multiple data frames, a payload included in the data frame and configured of at least one field, and recording in a reception log stored in the storage unit as one record); 
field extracting, of calculating, regarding each of a plurality of payload splitting pattern candidates indicating different regions within payloads of the plurality of data frames, one or more features relating to time-sequence change of values of the payload in the region, from the plurality of records, selecting, from the plurality of payload splitting pattern candidates, a payload splitting pattern indicating a region of a field within the payload, based on the features, and outputting field extracting results indicating the region indicated by the selected payload splitting pattern, and a category of the field based on the features (Claim 12:  field extracting, of calculating, regarding each of a plurality of payload splitting pattern candidates indicating different regions within payloads of the plurality of data frames, one or more features relating to time-sequence change of values of the payload in the region, from the plurality of records, selecting, from the plurality of payload splitting pattern candidates, a payload splitting pattern indicating a region of a field within the payload, based on the features, and outputting field extracting results indicating the region indicated by the selected payload splitting pattern, and a category of the field based on the features); and 
feature extracting, executed by the information processing system, in which a normal model, indicating a normal range of change of values in a field indicated by the selected payload splitting pattern, is generated from the field extracting results and the reception log, based on statistical information relating to the amount of change in time- sequence change of values of this field, and the generated normal model is output (Claim 9: The information processing method according to claim 1, further comprising: feature extracting, executed by the information processing system, in which a normal model, indicating a normal range of change of values in a field indicated by the selected payload splitting pattern, is generated from the field extracting results and the reception log, based on statistical information relating to the amount of change in time-sequence change of values of this field, and the generated normal model is output).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication no. 2017/0048241 by Tanabe et al. discloses field extraction from a CAN bus.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432